IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     March 28, 2001 Session

              KAREN STEMPA, ET AL. v. WALGREEN CO., ET AL.

                        Appeal from the Circuit Court for Knox County
                          No. 1-281-98    Dale C. Workman, Judge

                                         FILED MAY 4, 2001

                                   No. E2000-02223-COA-R3-CV



Houston M. Goddard, Presiding Judge, concurring.

       I concur in the majority opinion authored by Judge Swiney, which is in accord with an
opinion by the Western Section of this Court sitting in Nashville, authored by Judge Lillard. I write
separately, however, to suggest that had this Court not already specifically spoken on the subject I
would be inclined to follow the reasoning of Circuit Judge Frank G. Clement, Jr.,1 in the case of
Tillman v. Haffey, presently on appeal, which holds to the contrary.



                                                 _________________________________________
                                                 HOUSTON M. GODDARD, PRESIDING JUDGE




       1
               See Appendix for a copy of Judge Clement’s order.